EXHIBIT 10.1

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (the “Agreement”) is made and entered into as of this
27th day of January, 2006, by and among BANK OF AMERICA, N.A., a national
banking association (“BA”), in its capacity as collateral and administrative
agent under the Loan Agreement (as hereinafter defined) (BA, in such capacity,
the “Agent”), and BA as Lender under the Loan Agreement (BA, in such capacity,
the “Lender”), and INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation
(“Parent”), and each of the Subsidiaries of Parent listed on Annex I attached
hereto (Parent and such Subsidiaries of Parent being herein referred to
collectively as the “Borrowers”) and the Subsidiaries of Parent listed on Annex
II attached hereto (such Subsidiaries being referred to herein as the
“Guarantors”, and Borrowers and Guarantors being referred to herein as the
“Credit Parties”).

RECITALS

A.         Agent, Lender and Credit Parties are parties to that certain Loan and
Security Agreement dated as of August 1, 2005, as amended by that certain
Amendment to Loan and Security Agreement, entered into on September 30, 2005, by
Agent, Lender and Credit Parties, as amended by that certain Second Amendment to
Loan and Security Agreement, entered into on November 11, 2005, by Agent, Lender
and Credit Parties, as amended by that certain Third Amendment to Loan and
Security Agreement, entered into on December 30, 2005, by Agent, Lender and
Credit Parties, as amended by that certain Fourth Amendment to Loan and Security
Agreement, entered into on January 16, 2006, by Agent, Lender and Credit
Parties, and as amended by that certain Fifth Amendment to Loan and Security
Agreement, entered into on January 20, 2006, by Agent, Lender and Credit Parties
(as amended from time to time, the "Loan Agreement"), pursuant to which Agent
and Lender agreed to provide extensions of credit to Borrowers from time to time
subject to the terms and conditions set forth therein. Capitalized terms not
otherwise defined herein shall have the meanings given such terms in the Loan
Agreement.

B.         To secure its obligations to Agent and Lender under the Loan
Agreement and otherwise, each Credit Party has granted to Agent, for the benefit
of itself and the Lender, a security interest in the Collateral. The Collateral
includes, but is not limited to, certain of Borrowers’ equipment, inventory,
accounts and general intangibles (as each such term is defined in the Uniform
Commercial Code).

C.         To induce Agent and Lender to execute the Loan Agreement, Guarantors
have guaranteed payment and performance by Borrowers of the Obligations.

D.         The following Events of Default (the “Existing Events of Default”)
exist under the Loan Agreement:

 

 

 


--------------------------------------------------------------------------------



 

 

1.          The Credit Parties have violated Section 9.3.1 (Fixed Charge
Coverage Ratio) of the Loan Agreement for the period ending December 31, 2005.

2.              The Credit Parties have violated Section 9.1.16 (Enertech
Consent) of the Loan Agreement.

E.         By reason of the existence of the Existing Events of Defaults,
neither Agent nor Lender has any obligation to make additional extensions of
credit under the Loan Agreement, and each of Agent and Lender has full legal
right to exercise its rights and remedies under the Loan Agreement, the Security
Documents and the Other Agreements. Such rights and remedies include, but are
not limited to, the right to accelerate the Obligations and the right to
repossession and sale of the Collateral, and none of the Credit Parties have
defenses, offsets or counterclaims to the exercise of such rights and remedies.

F.         Each Credit Party has requested that each of Agent and Lender, for
the period from the date hereof to February 28, 2006, continue to provide
extensions of credit to Borrowers and forbear from exercising certain of its
rights to repossession and sale of the Collateral under the Loan Agreement.

G.         Each of Agent and Lender is willing, for the period from the date
hereof to February 28, 2006, to continue to provide certain extensions to
Borrowers and to forbear from exercising certain of its rights to repossession
and sale of the Collateral, on the terms and conditions set forth herein.

AGREEMENT

In consideration of the Recitals and of the mutual promises and covenants
contained herein, Agent, Lender and Credit Parties agree as follows:

1.

Agreement to Forbear; Discretionary Future Advances; Application of Payments.

(a)        Forbearance. During the period commencing on the date hereof and
ending on the earlier to occur of 5:00 p.m. (Dallas, Texas time) on February 28,
2006 or the date that any Forbearance Default (as defined in Section 8 hereof)
occurs (the "Forbearance Period"), and subject to the other terms and conditions
of this Agreement, each of Agent and Lender agrees that, with respect to the
Existing Events of Default, it will forbear from exercising its rights and
remedies; provided, however, notwithstanding the foregoing, (i) Agent shall have
the right as a result of the occurrence of any of the Existing Events of Default
to send “blockage” and “standstill” notices in connection with Subordinated
Debt, and (ii) the foregoing is subject to and does not limit the provisions of
Section 1(b) hereof. Upon the expiration or termination of the Forbearance
Period, the forbearance of Agent and Lender shall automatically terminate and
each of Agent and Lender shall be entitled to exercise any and all of its rights
and remedies under this Agreement, the Loan Agreement, the Security Documents
and/or the Other Agreements without further notice. Each Credit Party agrees
that neither Agent nor Lender shall have any obligation to extend the
Forbearance Period. This Agreement is not to be construed

 

 


--------------------------------------------------------------------------------



 

as a cure or forgiveness of the Existing Events of Default. Nothing herein shall
limit the right of Agent pursuant to the Loan Agreement to establish reserves.

(b)        Discretionary Future Revolver Loans and Letters of Credit. Each
Borrower acknowledges and agrees that neither Agent nor Lender has any
obligation under the Loan Agreement to make any loans or otherwise extend any
credit to or for the benefit of Borrowers. Any agreement by Agent or Lender to
make any loans or otherwise extend credit shall be in the sole discretion of
Agent and Lender. All loans and other extensions of credit to or for the benefit
of Borrowers made during the Forbearance Period shall be deemed Loans made
pursuant to the Loan Agreement and shall constitute Obligations secured by all
of the Collateral, and Lender shall be entitled to all rights and benefits of
this Agreement, the Loan Agreement, the Security Documents and the Other
Agreements with respect thereto. During the Forbearance Period interest shall
accrue on all Loans at the rate per annum specified in Section 2.1.1 of the Loan
Agreement and not at the Default Rate.

(c)        Application of Payments. Each Borrower irrevocably waives the right
to direct the application of any and all payments and collections at any time or
times received by Agent or Lender from or on behalf of Borrowers, and each
Borrower irrevocably agrees that Agent and Lender shall have the continuing
exclusive right to apply and reapply any and all such payments and collections
received at any time or times by Agent or Lender against the Obligations, in
such order and manner as Agent may deem advisable, notwithstanding any entry by
Agent upon any of its books and records.

2.          Conditions Precedent to Effectiveness of Agreement Against Agent and
Lender. This Agreement shall not be effective against Agent or Lender unless and
until each of the following conditions shall have been satisfied in Agent's sole
discretion or waived by Agent, for whose sole benefit such conditions exist:

(a)        Agent shall have received this Agreement, duly executed by each of
the Credit Parties;

(b)        After giving effect to the provisions of this Agreement, other than
the Existing Defaults, no Event of Default shall have occurred and be
continuing, unless such Event of Default has been otherwise specifically waived
in writing by Agent.

(c)        Agent shall have received evidence satisfactory to Agent that all
organizational proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent, for whose sole benefit
such condition exists; and

(d)        Agent shall have received, in immediately available funds, payment of
the fee required to be paid by Credit Parties to Agent pursuant to the
provisions of Section 6 hereof.

 

 


--------------------------------------------------------------------------------



 

 

3.          Representations and Warranties. Each Credit Party hereby represents
and warrants to Agent and Lender as follows:

(a)        Recitals. The Recitals in this Agreement are true and correct in all
respects.

(b)        Incorporation of Representations. All representations and warranties
of Credit Parties in the Loan Agreement (other than those contained in Section
8.1.20 of the Loan Agreement) are incorporated herein in full by this reference
and are true and correct as of the date hereof.

(c)        Organizational Power; Authorization. Each Credit Party has the
organizational power, and has been duly authorized by all requisite
organizational action, to execute and deliver this Agreement and to perform its
obligations hereunder and thereunder. This Agreement has been duly executed and
delivered by each Credit Party.

(d)        Enforceability. This Agreement is the legal, valid and binding
obligation of each Credit Party, enforceable against each Credit Party in
accordance with its terms.

(e)        No Violation. Credit Parties’ execution, delivery and performance of
this Agreement does not and will not (i) violate any law, rule, regulation or
court order to which any Credit Party is subject; (ii) conflict with or result
in a breach of any Credit Party’s organizational or governing documents or any
agreement or instrument to which any Credit Party is party or by which it or its
properties are bound; or (iii) result in the creation or imposition of any lien,
security interest or encumbrance on any property of any Credit Party, whether
now owned or hereafter acquired, other than liens in favor of Agent.

(f)         Obligations Absolute. The obligation of Credit Parties to repay the
Loans and the other Obligations, together with all interest accrued thereon, is
absolute and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to payment of the Obligations.

(g)        Full Opportunity for Review; No Undue Influence. This Agreement was
reviewed by each Credit Party which acknowledges and agrees that it (i)
understands fully the terms of this Agreement and the consequences of the
issuance hereof; (ii) has been afforded an opportunity to have this Agreement
reviewed by, and to discuss this Agreement with, such attorneys and other
persons as such Credit Party may wish; and (iii) has entered into this Agreement
of its own free will and accord and without threat or duress. This Agreement is
made and furnished in good faith, for value and valuable consideration. This
Agreement has not been made or induced by any fraud, duress or undue influence
exercised by Agent or Lender or any other person.

(h)        No Other Defaults. Other than the Existing Events of Default, no
Event of Default exists under the Loan Agreement, the Security Documents or any
of the Other

 

 


--------------------------------------------------------------------------------



 

Agreements, and each Credit Party is in full compliance with all covenants and
agreements contained therein.

4.

Additional Covenants of Credit Parties. Each Credit Party also agrees that:

(a)        Compliance with Loan Agreement, Security Documents and Other
Agreements. During the Forbearance Period and thereafter until such time as all
of the Obligations have been finally and indefeasibly paid in full in cash, it
will continue to comply with all covenants and other obligations of such Credit
Party under this Agreement, the Loan Agreement, the Security Documents and the
Other Agreements; provided, however, that no Credit Party shall be required to
cure the Existing Events of Default during the Forbearance Period except as
otherwise directed by Agent; and

(b)        Consent of Agent. During the Forbearance Period and thereafter until
such time as all of the Obligations have been finally and indefeasibly paid in
full in cash, it will obtain the consent of Agent before disposing of any
Inventory or other Collateral in bulk or otherwise outside of the ordinary
course of business.

5.          Amendments to Loan Agreement. To induce each of Agent and Lender to
enter into this Agreement, and as separately bargained-for consideration, each
Credit Party agrees to the following amendment to the Loan Agreement:

(a)        Definition of “LC Reserve”. Effective as of the date of this
Agreement, the definition of “LC Reserve” in Appendix A to the Loan Agreement is
hereby amended and restated to read in its entirety as follows:

“LC Reserve - at any date, the aggregate of all LC Outstandings on such date,
other than LC Outstandings that are fully secured (in an amount of 100% of such
LC Outstandings) by Cash Collateral pursuant to reasonable terms established by
Agent”.

(b)        No Further Obligations Pursuant to Section 2.09 of the First
Amendment. The parties hereto agree that Borrowers have no further obligations
to supply additional cash collateral pursuant to Section 2.09 of that certain
Amendment to Loan and Security Agreement, dated September 30, 2005, executed by
Agent, Lender and Credit Parties, or pursuant to the corresponding provisions of
any of the other First Amendment Documentation.

6.          Fee. In addition to all other amounts payable by Credit Parties to
Agent or Lender under this Agreement, the Loan Agreement, the Security Documents
and the Other Agreements, Credit Parties agree to pay to Agent a fee in the
amount of $100,000 on the date hereof, which fee shall be deemed fully earned
and nonrefundable as of the date hereof, and each Credit Party confirms and
agrees that, at Agent’s sole option, the amount of such fee may be charged
directly against a loan account in Borrowers’ name on Agent’s books, that the
amount of such fee shall be deemed a Loan made pursuant to the Loan Agreement
and shall constitute a part of the Obligations secured by all of the Collateral,
and that Agent and Lender shall be entitled to all

 

 


--------------------------------------------------------------------------------



 

rights and benefits of the Loan Agreement and all other agreements, instruments
or other documents with respect thereto.

7.          Default. Each of the following shall constitute a “Forbearance
Default” hereunder:

(a)        Any Credit Party shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, or shall make an assignment for the benefit of
creditors, or any petition for relief shall be filed by or against any Credit
Party under the Bankruptcy Code, or any Credit Party shall make any offer or
agreement of settlement, extension or compromise to or with any Credit Party’s
unsecured creditors generally;

(b)        any representation or warranty of any Credit Party contained in this
Agreement proves to have been false or misleading in any material respect when
made or furnished (or reaffirmed in connection with any Loan);

(c)        any Credit Party shall fail to keep or perform any of the covenants
or agreements contained herein;

(d)        any Credit Party shall fail to keep or perform any of the covenants
or agreements contained in the Loan Agreement, the Security Documents or the
Other Agreements (other than an Existing Event of Default);

(e)        the existence of any Event of Default (other than an Existing Event
of Default) under the Loan Agreement;

(f)          any Credit Party shall make any payment of any kind on any of the
Senior Convertible Notes;

(g)        (i) any Credit Party shall make any payment of any kind on any of the
Senior Subordinated Notes or (ii) any demand for payment, acceleration or
enforcement action has been made or commenced under any of the Senior
Subordinated Notes; and

(h)        except as disclosed in Parent’s Forms 10-K and Forms 8-K that were
published on EDGAR between December 1, 2005 and January 26, 2006, each filed
with the Securities and Exchange Commission, the occurrence or existence of a
material adverse change in the assets, liabilities, business, financial
condition, business prospects, or results of operations of any Credit Party from
and after November 30, 2005.

8.          Effect and Construction of Agreement. Except as expressly provided
herein, the Loan Agreement, the Security Documents and the Other Agreements are
hereby ratified and confirmed and shall be and shall remain in full force and
effect in accordance with their respective terms, and this Agreement shall not
be construed to: (i) impair the validity, perfection or priority of any lien or
security interest securing the Obligations; (ii) waive or impair any rights,
powers or remedies of Agent or Lender under the Loan Agreement, the Security
Documents or the Other Agreements upon termination of the Forbearance Period;
(iii) constitute an agreement by Agent or Lender or require Agent or Lender to
extend the Forbearance Period, or grant

 

 


--------------------------------------------------------------------------------



 

additional forbearance periods, or extend the term of the Loan Agreement or the
time for payment of any of the obligations; or (iv) make any Loans or other
extensions of credit to Borrowers after termination of the Forbearance Period.
In the event of any inconsistency between the terms of this Agreement and the
Loan Agreement, the Security Documents or the Other Agreements, this Agreement
shall govern. Each Credit Party acknowledges that it has consulted with counsel
and with such other experts and advisors as it has deemed necessary in
connection with the negotiation, execution and delivery of this Agreement. This
Agreement shall be construed without regard to any presumption or rule requiring
that it be construed against the party causing this Agreement or any part hereof
to be drafted.

9.          Expenses. Each Credit Party agrees to pay all reasonable costs, fees
and expenses of Agent and Lender and Agent’s and Lender’s attorneys incurred in
connection with the negotiation, preparation, administration and enforcement of,
and the preservation of any rights under, this Agreement, the Loan Agreement,
the Security Documents and/or the Other Agreements, and the transactions and
other matters contemplated hereby and thereby, including, but not limited to,
the fees, costs and expenses incurred by Agent or Lender in the employment of
auditors and/or consultants to perform work on Agent’s or Lender’s behalf to
audit, appraise, monitor and otherwise review any and all portions of the
Collateral.

10.

Miscellaneous.

(a)        Further Assurances. Each Credit Party agrees to execute such other
and further documents and instruments as Agent may request to implement the
provisions of this Agreement and to perfect and protect the liens and security
interests created by the Loan Agreement, the Security Documents and the Other
Agreements.

(b)        Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto, their respective
successors and assigns. No other person or entity shall be entitled to claim any
right or benefit hereunder, including, without limitation, the status of a
third-party beneficiary of this Agreement.

(c)        Integration. This Agreement, together with the Loan Agreement, the
Security Documents and the Other Agreements, constitutes the entire agreement
and understanding among the parties relating to the subject matter hereof, and
supersedes all prior proposals, negotiations, agreements and understandings
relating to such subject matter. In entering into this Agreement, each Credit
Party acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by the Agent or Lender or any employee or
agent of the Agent or Lender, except for the agreements of Agent or Lender set
forth herein.

(d)        Severability. The provisions of this Agreement are intended to be
severable. If any provisions of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner

 

 


--------------------------------------------------------------------------------



 

affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.

(e)        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Texas, without
regard to the choice or conflict of law principles of such state.

(f)         Counterparts; Telecopied and E-Mailed Signatures. This Agreement may
be executed in any number of counterparts and by different parties to this
Agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or by
e-mail shall be deemed to be an original signature hereto.

(g)        Notices. Any notices with respect to this Agreement shall be given in
the manner provided for in Section 14.9 of the Loan Agreement.

(h)        Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of each Credit Party contained herein shall
survive the termination of the Forbearance Period and payment in full of the
obligations of Credit Parties under the Loan Agreement.

(i)         Amendment. No amendment, modification, rescission, waiver or release
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by the parties hereto.

(j)         No Limitation on Agent or Lender. Nothing in this Agreement shall be
deemed in any way to limit or restrict any of Agent’s or Lender’s rights to seek
in a bankruptcy court or any other court of competent jurisdiction, any relief
Agent or Lender may deem appropriate in the event that a voluntary or
involuntary petition for relief under any chapter of the Bankruptcy Code is
filed by or against any Credit Party.

(k)        Material Inducement. Each Credit Party further acknowledges and
agrees that the representations, acknowledgments, agreements and warranties in
this Agreement have been made by such Credit Party as a material inducement to
Agent and Lender to enter into this Agreement, that each of Agent and Lender is
relying on such representations and warranties, has changed and will continue to
change its position in reliance thereon and that neither Agent nor Lender would
have entered into this Agreement without such representations, acknowledgments,
agreements, and warranties.

11.        Misrepresentation. Each Credit Party shall indemnify and hold each of
Agent and Lender harmless from and against any and all losses, damages, costs
and expenses (including attorneys' fees) incurred by Agent or Lender as a direct
or indirect result of (i) any breach of any representation or warranty contained
in this Agreement, or (ii) any breach or default under any of the covenants or
agreements contained in this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

12.        Ratification of Liens and Security Interest. Each Credit Party hereby
acknowledges and agrees that the liens and security interests of the Loan
Agreement, the Security Documents and the Other Agreements are valid,
subsisting, perfected and enforceable liens and security interests and are
superior to all liens and security interests other than Permitted Liens and
those exceptions approved by Agent or Lender in writing.

13.        No Commitment. Each Credit Party agrees that neither Agent nor Lender
has made any commitment or other agreement regarding the Loan Agreement, the
Security Documents or the Other Agreements, except as expressly set forth in
this Agreement. Each Credit Party warrants and represents that it will not rely
on any commitment, further agreement to forbear or other agreement on the part
of any Agent or Lender unless such commitment or agreement is in writing and
signed by Agent and Lender.

14.        Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER OR AGENT. EACH CREDIT PARTY HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER AND AGENT AND
ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER OR
AGENT OR ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS,”
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.

15.        VENUE; JURISDICTION; JURY TRIAL WAIVER. AGENT, LENDER, BORROWER AND
GUARANTORS EACH HEREBY IRREVOCABLY:

(A)       CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
DALLAS COUNTY, TEXAS;

 

 


--------------------------------------------------------------------------------



 

 

(B)        AGREE THAT VENUE SHALL BE PROPER IN ANY COURT OF COMPETENT
JURISDICTION LOCATED IN DALLAS COUNTY, TEXAS; AND

(C)       WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY CONTROVERSY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT THE SECURITY DOCUMENTS, AND/OR
THE OTHER AGREEMENTS.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

LENDER:

 

BANK OF AMERICA, N.A., as Sole Lender

 

 

By:

/s/ H. Michael Wills

 

Name:

H. Michael Wills

 

Title:

Senior Vice President

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 

 

By:

/s/ H. Michael Wills

 

Name:

H. Michael Wills

 

Title:

Senior Vice President

 

 

 


--------------------------------------------------------------------------------



 

 

CREDIT PARTIES:

INTEGRATED ELECTRICAL SERVICES, INC.

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

                Senior Vice President

 

 


--------------------------------------------------------------------------------



 

 

ALADDIN-WARD ELECTRIC & AIR, INC.

AMBER ELECTRIC, INC.

ARC ELECTRIC, INCORPORATED

BACHOFNER ELECTRIC, INC.

BEAR ACQUISITION CORPORATION

BRYANT ELECTRIC COMPANY, INC.

BW/BEC, INC.

BW CONSOLIDATED, INC.

CHARLES P. BAGBY CO., INC.

COLLIER ELECTRIC COMPANY, INC.

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

CROSS STATE ELECTRIC, INC.

CYPRESS ELECTRICAL CONTRACTORS,INC.

DANIEL ELECTRICAL CONTRACTORS, INC.

DANIEL ELECTRICAL OF TREASURE COAST,

INC.

DANIEL INTEGRATED TECHNOLOGIES, INC.

DAVIS ELECTRICAL CONSTRUCTORS, INC.

ELECTRO-TECH, INC.

EMC ACQUISITION CORPORATION

FEDERAL COMMUNICATIONS GROUP, INC.

GENERAL PARTNER, INC.

HATFIELD REYNOLDS ELECTRIC COMPANY

HOLLAND ELECTRICAL SYSTEMS, INC.

HOUSTON-STAFFORD ELECTRIC HOLDINGS

III, INC.

HOUSTON-STAFFORD MANAGEMENT LLC

ICS HOLDINGS LLC

IES ALBUQUERQUE, INC.

IES AUSTIN, INC.

IES AUSTIN MANAGEMENT LLC

IES CHARLESTON, INC.

IES CHARLOTTE, INC.

IES COLLEGE STATION, INC.

IES COLLEGE STATION MANAGEMENT LLC

IES COMMUNICATIONS, INC.

IES CONTRACTORS MANAGEMENT LLC

IES DECATUR, INC.

IES EAST MCKEESPORT, INC.

IES ENC, INC.

IES ENC MANAGEMENT, INC.

IES MERIDIAN, INC.

IES NEW IBERIA, INC.

IES OKLAHOMA CITY, INC.

 

 


--------------------------------------------------------------------------------



 

 

IES OPERATIONS GROUP, INC.

IES PROPERTIES, INC.

IES PROPERTIES MANAGEMENT, INC.

IES RALEIGH, INC.

IES RAPID CITY, INC.

IES RESIDENTIAL GROUP, INC.

IES SPECIALTY LIGHTING, INC.

IES VALDOSTA, INC.

IES VENTURES INC.

IES WILSON, INC.

INTEGRATED ELECTRICAL FINANCE, INC.

INTELLIGENT BUILDING SOLUTIONS, INC.

J.W. GRAY ELECTRIC CO., INC.

J.W. GRAY MANAGEMENT LLC

KAYTON ELECTRIC, INC.

KEY ELECTRICAL SUPPLY, INC.

LINEMEN, INC.

MARK HENDERSON, INCORPORATED

MENNINGA ELECTRIC, INC.

MID-STATES ELECTRIC COMPANY, INC.

MILLS ELECTRICAL CONTRACTORS, INC.

MILLS MANAGEMENT LLC

MITCHELL ELECTRIC COMPANY, INC.

M-S SYSTEMS, INC.

MURRAY ELECTRICAL CONTRACTORS, INC.

NBH HOLDING CO., INC.

NEAL ELECTRIC MANAGEMENT LLC

NEW TECHNOLOGY ELECTRICAL

CONTRACTORS, INC.

NEWCOMB ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC COMPANY, INC.

PAN AMERICAN ELECTRIC, INC.

PAULIN ELECTRIC COMPANY, INC.

POLLOCK ELECTRIC, INC.

PRIMENET, INC.

PRIMO ELECTRIC COMPANY

RAINES ELECTRIC CO., INC.

RAINES MANAGEMENT LLC

RIVIERA ELECTRIC, LLC

RKT ELECTRIC, INC.

ROCKWELL ELECTRIC, INC.

RODGERS ELECTRIC COMPANY, INC.

RON’S ELECTRIC, INC.

SEI ELECTRICAL CONTRACTOR, INC.

SPECTROL, INC.

SUMMIT ELECTRIC OF TEXAS, INC.

 

 


--------------------------------------------------------------------------------



 

 

TESLA POWER GP, INC.

THOMAS POPP & COMPANY

VALENTINE ELECTRICAL, INC.

WRIGHT ELECTRICAL CONTRACTING, INC.

 

 

By:

/s/ Curt L. Warnock

 

 

Curt L. Warnock

 

Vice President

 

 

IES CONTRACTORS, INC.

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Secretary

 

 

IES REINSURANCE, LTD.

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

President

 

 

BEXAR ELECTRIC COMPANY, LTD.

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

HAYMAKER ELECTRIC, LTD

By:

General Partner, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL CONTRACTORS LP

By:

Houston-Stafford Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 

 


--------------------------------------------------------------------------------



 

 

IES AUSTIN HOLDING LP

By:

IES Austin Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES COLLEGE STATION HOLDINGS, LP

By:

IES College Station Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES FEDERAL CONTRACT GROUP, L.P.

By:

IES Contractors Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES MANAGEMENT ROO, LP

By:

Neal Electric Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

IES MANAGEMENT, LP

By:

IES Residential Group, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 

IES PROPERTIES, LP

By:

IES Properties Management, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

Vice President

 

 


--------------------------------------------------------------------------------



 

 

J.W. GRAY ELECTRICAL CONTRACTORS LP

By:

J.W. Gray Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

MILLS ELECTRIC LP

By:

Mills Management LLC

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

NEAL ELECTRIC LP

By:

BW/BEC, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

POLLOCK SUMMIT ELECTRIC LP

By:

Pollock Electric, Inc. and Summit Electric of Texas, Inc., its general partners

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

RAINES ELECTRIC LP

By:

Raines Management LLC, its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

 

Vice President

 

 

TESLA POWER AND AUTOMATION, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

                Vice President

 

 


--------------------------------------------------------------------------------



 

 

TESLA POWER PROPERTIES, L.P.

By:

Telsa Power GP, Inc., its general partner

 

Name: /s/ Curt L. Warnock

 

Curt L. Warnock

 

                Vice President

 

 


--------------------------------------------------------------------------------



 

 

BEXAR ELECTRIC II LLC

BW/BEC II LLC

BW/BEC, L.L.C.

HOUSTON-STAFFORD HOLDINGS II LLC

HOUSTON-STAFFORD HOLDINGS LLC

IES AUSTIN HOLDINGS II LLC

IES AUSTIN HOLDINGS LLC

IES COLLEGE STATION HOLDINGS II LLC

IES COLLEGE STATION HOLDINGS LLC

IES CONTRACTORS HOLDINGS LLC

IES HOLDINGS II LLC

IES HOLDINGS LLC

IES PROPERTIES HOLDINGS II LLC

J.W. GRAY HOLDINGS II LLC

J.W. GRAY HOLDINGS LLC

MILLS ELECTRIC HOLDINGS II LLC

MILLS ELECTRICAL HOLDINGS LLC

POLLOCK SUMMIT HOLDINGS II LLC

RAINES HOLDINGS II LLC

RAINES HOLDINGS LLC

TESLA POWER (NEVADA) II LLC

 

 

By:

/s/ Victor Duva

        Victor Duva, Manager

 

 


--------------------------------------------------------------------------------



 

 

IES PROPERTIES HOLDINGS, INC.

POLLOCK SUMMIT HOLDINGS INC.

TESLA POWER (NEVADA), INC.

 

 

By:

/s/ Victor Duva

        Victor Duva, President

 

 


--------------------------------------------------------------------------------



 

 

Annex I

Borrowers

 

Aladdin-Ward Electric & Air, Inc.

Florida

Amber Electric, Inc.

Florida

ARC Electric, Incorporated

Delaware

Bachofner Electric, Inc.

Delaware

Bexar Electric Company, Ltd.

Texas

IES Rapid City, Inc.

South Dakota

Bryant Electric Company, Inc.

North Carolina

Charles P. Bagby Co., Inc

Alabama

Collier Electric Company, Inc.

Florida

Commercial Electrical Contractors, Inc.

Delaware

Cross State Electric, Inc.

California

Cypress Electrical Contractors, Inc.

Delaware

Daniel Electrical Contractors, Inc.

Florida

Daniel Electrical of Treasure Coast, Inc.

Florida

Daniel Integrated Technologies, Inc.

Florida

Davis Electrical Constructors, Inc.

South Carolina

Electro-Tech, Inc.

Nevada

Federal Communications Group, Inc.

Delaware

IES Charleston, Inc.

South Carolina

Hatfield Reynolds Electric Company

Arizona

Haymaker Electric, Ltd.

Alabama

Holland Electrical Systems, Inc

Delaware

Houston-Stafford Electrical Contractors LP

Texas

IES Contractors, Inc

Delaware

IES Federal Contract Group, LP

Texas

IES Management LP

Texas

IES Management ROO, LP

Texas

IES Properties LP

Texas

IES Reinsurance, Ltd.

Bermuda

IES Ventures, Inc.

Delaware

Integrated Electrical Finance, Inc.

Delaware

Integrated Electrical Services, Inc.

Delaware

J.W. Gray Electric Co., Inc.

Delaware

J.W. Gray Electrical Contractors LP

Texas

Kayton Electric, Inc.

Nebraska

Key Electrical Supply, Inc.

Texas

Linemen, Inc.

Delaware

Mark Henderson, Incorporated

Delaware

Menninga Electric, Inc.

Delaware

Mid-States Electric Company, Inc.

Delaware

 

 

 


--------------------------------------------------------------------------------



 

 

 

Mills Electric LP

Texas

Mitchell Electric Company, Inc.

Arizona

M-S Systems, Inc.

Tennessee

Murray Electrical Contractors, Inc.

Delaware

Neal Electric LP

Texas

New Technology Electrical Contractors, Inc.

Delaware

Newcomb Electric Company, Inc.

Delaware

Pan American Electric, Inc.

Pan American Electric Company, Inc.

Tennessee

New Mexico

Paulin Electric Company, Inc.

Delaware

Pollock Summit Electric LP

Texas

PrimeNet, Inc.

Delaware

Primo Electric Company

Delaware

Raines Electric LP

Texas

Riviera Electric, LLC

Delaware

RKT Electric, Inc.

Delaware

Rockwell Electric, Inc.

Delaware

Rodgers Electric, Inc.

Washington

Ron’s Electric, Inc.

Delaware

SEI Electrical Contractor, Inc

Florida

Spectrol, Inc.

Delaware

Tesla Power & Automation, L.P.

Tesla Power Properties, L.P.

Texas

Texas

Thomas Popp & Company

Ohio

Valentine Electrical, Inc.

Delaware

Wright Electrical Contracting, Inc.

Delaware

 



 

 


--------------------------------------------------------------------------------



 

 

Annex II

Guarantors

 

Bear Acquisition Corporation

Delaware

Bexar Electric II LLC

Arizona

BW Consolidated, Inc.

Nevada

BW/BEC II LLC

Arizona

BW/BEC, Inc.

Delaware

BW/BEC, LLC

Nevada

General Partners, Inc.

Alabama

Houston-Stafford Electric Holding III, Inc.

Nevada

Houston-Stafford Holdings II LLC

Delaware

Houston-Stafford Holdings LLC

Arizona

Houston-Stafford Management LLC

Arizona

ICS Holdings LLC

Arizona

IES Communications, Inc.

Delaware

IES Contractors Holdings LLC

Arizona

IES Contractors Management LLC

Arizona

IES ENC Management, Inc.

Delaware

IES ENC, Inc.

Delaware

IES Holdings II LLC

Delaware

IES Holdings LLC

Arizona

IES Operations Group, Inc.

Delaware

IES Properties Holding, Inc.

Delaware

IES Properties Holdings II LLC

Arizona

IES Properties Management, Inc.

Delaware

IES Properties, Inc

Delaware

IES Residential Group, Inc.

Delaware

IES Specialty Lighting, Inc.

Delaware

Intelligent Buildings Solutions, Inc.

Delaware

J.W. Gray Holdings II LLC

Delaware

J.W. Gray Holdings LLC

Arizona

J.W. Gray Management LLC

Arizona

Mills Electric Contractors, Inc.

Delaware

Mills Electric Holdings II LLC

Delaware

Mills Electrical Holdings LLC

Arizona

Mills Management LLC

Arizona

Neal Electric Management LLC

Arizona

Pollock Electric, Inc.

Delaware

Pollock Summit Holdings I LLC

Delaware

Pollock Summit Holdings, Inc.

Arizona

Raines Electric Co., Inc.

Delaware

Raines Holdings II LLC

Delaware

Raines Holdings LLC

Arizona

 

 

 


--------------------------------------------------------------------------------



 

 

 

Raines Management LLC

Arizona

Summit Electric of Texas, Inc.

Delaware

Tesla Power (Nevada) , Inc.

Nevada

Tesla Power (Nevada) II LLC

Delaware

Tesla Power GP, Inc.

Delaware

EMC Acquisition Corporation

Delaware

 

Ernest P. Breaux Electrical, Inc.

Delaware

 

IES Albuquerque, Inc.

New Mexico

 

IES Austin Holding LP

Texas

 

IES Austin Holdings II LLC

Delaware

 

IES Austin Holdings LLC

Arizona

 

IES Austin Management LLC

Arizona

 

IES Austin, Inc.

Delaware

 

IES Charlotte, Inc.

Delaware

 

IES College Station Holdings II, LLC

Delaware

 

IES College Station Holdings LLC

Arizona

 

IES College Station Holdings LP

Texas

 

IES College Station Management LLC

Arizona

 

IES College Station, Inc.

Delaware

 

IES Decatur, Inc.

Delaware

 

IES East McKeesport, Inc.

Delaware

 

IES Meridian, Inc.

Delaware

 

IES Oklahoma City, Inc.

Delaware

 

IES Raleigh, Inc.

Delaware

 

IES Valdosta Inc

Georgia

 

IES Wilson, Inc.

Delaware

 

NBH Holding Co., Inc,

Delaware

 

 

 

 

 

 

 